Citation Nr: 0702277	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  The veteran also had periods of active duty for 
training and inactive duty training between May 1977 and May 
2005 as a member of the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
diabetes mellitus.  The veteran subsequently initiated and 
perfected an appeal of this determination.   His appeal was 
originally presented to the Board in February 2005, at which 
time it was remanded for additional development.  It has now 
been returned to the Board.  


FINDING OF FACT

Competent evidence of the onset of diabetes mellitus during 
active military service or within a year thereafter has not 
been presented.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant has also been afforded multiple VA 
examinations.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran seeks service connection for diabetes mellitus.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as diabetes, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a), (d) (2006).  Active duty for training is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2006).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & 
Supp. 2005).  38 U.S.C.A. § 101(24) also includes within the 
definition of "active duty" any periods of inactive duty 
for training during which an individual becomes disabled or 
dies from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident that occurred during such 
training.  

However, presumptive periods do not apply to active duty for 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, 38 C.F.R. §§ 3.307 
and 3.309 may only be considered relative to the veteran's 
period of active duty from December 1990 to May 1991.  

The veteran's service medical records are silent for any 
diagnosis of or treatment for diabetes mellitus during a 
period of active military service.  When he was examined for 
separation from active duty in March 1991, diabetes mellitus 
was not noted at that time.  However, it does not appear a 
urinalysis or blood sugar study was performed.  

Subsequent to his separation from active duty, he was first 
diagnosed with diabetes in 1994, at a private medical center.  
Since that time, he has had regular medical treatment, both 
private and VA, for his diabetes mellitus.  The Board also 
notes that subsequent to the veteran's 1991 separation from 
active duty, he received medical treatment for left shoulder 
and cardiovascular disabilities.  

A VA medical examination was afforded the veteran in July 
2002.  The veteran stated he was first diagnosed with 
diabetes in 1993, and remembered having such symptoms as 
polyuria and polydipsia in 1991-92.  Currently his diabetes 
was managed by diet control and use of insulin.  Regarding 
the onset of the veteran's diabetes, the examiner stated it 
would be "speculative" to suggest this disability had its 
onset during military service.  

In October 2005, another VA medical opinion was obtained 
regarding the veteran's diabetes mellitus.  The claims file 
was reviewed by a VA physician and a VA physician's 
assistant.  They found the earliest medical evidence of 
diabetes dated to July 1994, when the veteran was diagnosed 
at the Regional Medical Center, a private facility.  Based on 
this finding, the examiners concluded it was "less than 
likely" the veteran's diabetes had its onset during military 
service or within a year thereafter.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for diabetes mellitus.  The veteran has 
not presented evidence that such a disability was incurred 
during active military service, or within a year thereafter.  
According to the evidence of record, the veteran was first 
diagnosed with diabetes mellitus in 1994, more than a year 
after his last period of active duty.  Additionally, he did 
not experience onset of his diabetes mellitus during a period 
of active duty for training.  While the veteran, along with 
several family and friends, allege that he first began 
experiencing symptoms of diabetes during military service or 
within a year thereafter, these parties, as laypersons, are 
not qualified to offer medical opinions regarding disease 
onset or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In October 2005, the veteran's claims file was submitted to 
two VA examiners, who found his diagnosis of diabetes first 
documented in the record in 1994.  Based on the evidence of 
record, the examiners found it was "less than likely" this 
disability had its onset during the veteran's active duty 
period, or within a year thereafter.  Likewise, the veteran 
has not presented any other competent evidence of the onset 
of his diabetes mellitus during military service.  In the 
absence of such evidence, service connection for diabetes 
must be denied.  

The Board notes further that the veteran has not alleged that 
his diabetes mellitus had its onset in or was permanently 
aggravated by a period of active duty training, and the 
record does not show otherwise.  As noted above, the veteran 
contends that he had the onset of diabetes mellitus within 
one year of his discharge from active duty in May 1991.  

The veteran has also alleged that his diabetes is secondary 
to his service in the Persian Gulf region from 1990-91.  
While pertinent laws and regulations make special provisions 
for certain undiagnosed illnesses and systemic disorders 
possibly resulting from service in the Persian Gulf region 
after August 1990, diabetes mellitus is not among those 
specified disabilities.  See 38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.317 (2006).  Therefore, 
consideration of the veteran's diabetes as secondary to or 
otherwise related to an undiagnosed illness resulting from 
Persian Gulf service is not warranted at the present time.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for diabetes 
mellitus, as such a disability has not been demonstrated to 
have been incurred during active military service, or within 
a year thereafter.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


